



COURT OF APPEAL FOR ONTARIO

CITATION: Plugers v. Krasnay, 2016 ONCA 279

DATE: 20160420

DOCKET: C59854

Laskin, Hourigan and Brown JJ.A.

BETWEEN

Scott Plugers

Applicant (Respondent)

and

Mary Krasnay

Respondent (Appellant)

Peter Callahan, for the appellant

David Hurren and Ashley Gibson, for the respondent

Heard and released orally: April 12, 2016

On appeal from the judgment of Justice James W. Sloan of
    the Superior Court of Justice, dated December 9, 2014.

ENDORSEMENT

[1]

Ms. Krasnays principal submission on appeal is that the trial judge
    erred in awarding the parents joint custody of their now three-year-old son Brayden.
    She contends that in the face of the parties inability to communicate with
    each other, an order for joint custody was inappropriate.

[2]

The trial judge put in place an order for parallel parenting, where each
    parent has the last say on the various important decisions that must be made in
    raising a child. The trial judge ordered that Brayden primarily reside with his
    mother and ordered that Braydens father have reasonable access. The trial
    judge put in place a specific access schedule.

[3]

The trial judges decision to award joint custody is entitled to
    deference in this court. We are satisfied that the trial judges decision was
    reasonable. Although he did not expressly say why he ordered joint custody, it
    is a fair inference from his reasons as a whole, that he ordered it to preserve
    Mr. Plugers relationship with his son. In his reasons the trial judge found
    that Ms. Krasnay overstated her fear of Mr. Plugers and at times refused to
    communicate or cooperate with him on any matter affecting Brayden. These
    findings of the trial judge support his order for joint custody. That order was
    reasonably necessary to ensure Mr. Plugers has a real relationship with his son,
    and therefore it is in the childs best interest.

[4]

The trial judges order was made on January 2, 2015. We are now over 15
    months from the date of that order. We have not been provided with any fresh
    evidence to suggest the arrangement the trial judge put in place is not
    working. Accordingly, the appeal is dismissed with costs in the amount of
    $10,000, inclusive of disbursements and applicable taxes.

[5]

We conclude these brief reasons by repeating and endorsing what the
    trial judge said at para. 412 of his reasons:

Given the fact, that the parties have created a child, it is
    very unsettling how they currently treat each other. They are the only ones who
    can change that. While it is not unusual for people in close relationships to
    sometimes be very short with each other, the parties are no longer in that type
    of relationship. It is simply time to move on for Braydens sake.

John Laskin J.A.

C.W. Hourigan J.A.

David Brown J.A.


